Ingeaham, F., J.
I see nothing in the papers submitted to us on this appeal, warranting the court in reversing the order made by Judge Daly on the 19th of November. The supposed irregularities in the court below will not be reviewed or remedied by this court on supplementary proceedings. So long as *419the judgment remains undischarged in the court below, and the transcript is properly filed in this court, we treat the judgment as a valid judgment in this court, and proceedings taken upon it will be sustained. The defendant’s remedy is either by motion to the court below, or by appeal to this court upon the judgment. If he suffer that to remain in force, he cannot escape the consequences by an attempt to do collaterally what he should do directly.
The order appealed from is affirmed, with ten dollars costs.